Citation Nr: 0423397	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine, L4-5 and L5-S1.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1985 to April 1988 and in the United States 
Army from August 1997 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he injured his back during his 
period of active duty in the Army.  He states that while he 
had an injury to his back as a civilian in the early 1990s, 
he was diagnosed only with lumbar strain at that time.  The 
veteran claims that he further injured his back during his 
military service and was then treated for a bulging or 
herniated disc.  The post-service medical records contain a 
diagnosis of herniated nucleus pulposus of the lumbar spine, 
and, median disc bulges at L4/5 and L5/S1, as evidenced by 
magnetic resonance imaging (MRI) testing.  As such, he argues 
that he is entitled to service connection for a back 
disability. 

The veteran's enlistment examination from his second period 
of service in the Army reveals a normal clinical evaluation 
of the spine and other musculoskeletal systems.  His service 
medical records from this period then reflect complaints of 
low back pain and pain radiating down his buttocks and legs.  
Included in the treatment records are diagnoses of muscle 
strain with spasm, and chronic, mechanical, and muscular low 
back pain.  The veteran reported that he had slipped on ice 
during his civilian years and had experienced pain since that 
time.  A November 1997 treatment note indicated that the 
veteran was receiving four percent disability for low back 
pain from Ohio Worker's Compensation.  A June 1998 computed 
tomography (CT) of the lumbar spine showed an impression of 
posterior bulging at the level of L4/L5 without evidence of 
herniation.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  Pursuant to 38 C.F.R. § 3.159(c)(1), VA must make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include records from 
State or local governments and private medical care 
providers.  Such reasonable efforts will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  As indicated 
above, the veteran's service medical records noted that he 
was receiving disability from Ohio Worker's Compensation for 
low back pain.  The RO also sent an unanswered request for 
medical records to Dr. R. Campbell, a private physician 
identified by the veteran in his March 2001 claim.  The Board 
notes that while the address was correct, the records request 
was addressed to Dr. R. Jones.  Furthermore, in his notice of 
disagreement, the veteran indicated that there were 
outstanding medical records in the possession of Dr. D. 
Koontz from the period of January 1995 through August 1997.  
While on remand, these medical records, as well as any 
additional outstanding records, should be obtained for 
consideration in connection with the veteran's appeal.

The Board also notes that although a VA examination report is 
of record, and does include the examiner's opinion as to the 
cause of the veteran's current back disability, that examiner 
did not reconcile findings as to the presence, degree, 
location and nature, versus absence of, back pathology prior 
to versus during and subsequent to the veteran's second 
period of service.  A clarifying opinion is therefore 
warranted.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  

2.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for a back disability, to include 
herniated nucleus pulposus of the lumbar 
spine.  The RO should take the 
appropriate steps to assist the veteran 
in obtaining any identified records, 
specifically to include previously 
identified records from Dr. Campbell and 
Dr. Koontz, to the extent such are not 
already in the claims file.  The RO 
should otherwise ensure that all records 
of relevant VA treatment and evaluation 
are associated with the claims file.  

3.  After obtaining any necessary 
release, the RO should obtain from Ohio 
Worker's Compensation any determinations 
pertinent to an award of benefits to the 
veteran based on back disability as well 
as the medical records relied upon 
concerning that claim.

4.  After all additionally-requested 
evidence has been associated with the 
claims file, to the extent possible, the 
RO should afford the veteran a 
contemporary VA examination for the 
purpose of determining the nature and 
etiology of existing back disability.  
The claims file must be provided for the 
examiner's review.  The examiner is 
requested to respond to the following:

	a) Identify all currently-diagnosed 
low back disabilities.
	b) For each, state whether it is 
more likely than not or less likely than 
not that such was caused by injury/ies 
incurred prior to August 1997.
	c) For each, state whether it is 
more likely than not or less likely than 
not that such was caused by injury or 
other incident of active service from 
August 1997 to October 1999.  In that 
regard, the examiner is requested to 
include comment on the significance, if 
any, of the negative examination report 
at the veteran's entrance into his second 
period of service and the difference, if 
any, in the nature and severity of 
clinical manifestations of back 
disability prior and subsequent to August 
1997.

The rationale for all opinions reached, 
with reference to relevant information in 
the claims file, should be provided.  

5.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


